Fourth Court of Appeals
                                San Antonio, Texas
                                      April 2, 2014

                                   No. 04-14-00061-CV

                         IN THE INTEREST OF D.S.O., a Child,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-01423
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant R.S.’s Second Motion for Extension of Timed to File Brief is GRANTED.
The brief is due on April 7, 2014.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court